Order filed November 20, 2012.




                                          In The
                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00932-CV
                                    ____________

                          EFIGENIA P. BONILLA, Appellant

                                            V.

                        WELLS FARGO BANK, N.A., Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                         Trial Court Cause No. 1019844


                                       ORDER

       The notice of appeal in this case was filed October 5, 2012. The clerk’s record was
filed November 7, 2012. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App. P.
20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before , December 5, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM